TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00393-CV


                         Appellant, Waterford Lago Vista, LLC//
                  Cross-Appellant, WF Property Owners Association, Inc.

                                                v.

        Appellees, Waterford Development Partners, LP and WF Property Owners
              Association, Inc.//Cross-Appellee, Waterford Lago Vista, LLC


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-21-002370, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Waterford Lago Vista, LLC, and Cross-Appellant WF Property Owners

Association, Inc., have filed petitions for permissive appeal seeking to challenge an interlocutory

order denying their motions for summary judgment and granting in part Appellee Waterford

Development Partners, LP’s motion for summary judgment.            They have filed also a joint

opposed motion for stay of trial proceedings pending appeal. See Tex. Civ. Prac. & Rem.

Code § 51.014(d); Tex. R. App. P. 28.3.        To be entitled to a permissive appeal from an

interlocutory order that would not otherwise be appealable, the requesting party must establish

that (1) the order to be appealed involves a “controlling question of law as to which there is a

substantial ground for difference of opinion” and (2) an immediate appeal from the order

“may materially advance the ultimate termination of the litigation.” Tex. Civ. Prac. & Rem.

Code § 51.014(d); see Tex. R. App. P. 28.3(e)(4); Tex. R. Civ. P. 168. Because we conclude that
the petition fails to establish each requirement of Rule 28.3(e)(4), we deny the petition for

permissive appeal, as well as the motion to stay proceedings. See Tex. R. App. P. 28.3(e)(4).



                                            __________________________________________
                                            Chari Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: October 28, 2022




                                                2